Citation Nr: 0944106	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to increased disability ratings for neurological 
residuals of Guillen-Barre syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from October 2001 to 
December 2001, when he was retired on account of disability.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the Veteran that he wished to withdraw his 
appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

By statement received in November 2009, the Veteran indicated 
that he is satisfied with his current 100 percent disability 
rating, on the basis of individual unemployability due to 
service-connected disability, and that he no longer wishes to 
pursue appeals as to the individual ratings assigned to each 
service-connected disability.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


